
	
		III
		111th CONGRESS
		1st Session
		S. RES. 127
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2009
			Ms. Snowe submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the members of the United
		  States Army and the physicians of Maine Medical Center for the open-heart
		  surgery they performed on a 6-year-old Iraqi girl.
	
	
		Whereas 6-year-old Tiba and her mother, Sareea traveled
			 from the countryside of Iraq to Maine so that Tiba could receive open-heart
			 surgery;
		Whereas the bravery of a young child and the phenomenal
			 service of the courageous soldiers in the United States Army are inspiring and
			 place a human face and a human heart at the center of one of the most war-torn
			 areas in the world;
		Whereas Kim Block of WGME channel 13 in Portland, Maine
			 professionally produced and broadcast a heartwarming story on this case;
		Whereas all of Maine feels a boundless sense of pride for
			 the tremendous commitment and contribution of Dr. Reed Quinn who led the team
			 of physicians at Maine Medical Center in the 8-hour open-heart surgery
			 procedure that saved Tiba’s life; and
		Whereas such surgery was made possible by the compassion
			 of the Maine Foundation for Cardiac Surgery, and was a mission fulfilled by a
			 team of genuine heroes: Now, therefore, be it
		
	
		That the Senate recognizes the
			 soldiers, doctors, nurses, and hospital staff at Maine Medical Center for their
			 compassionate service, and Tiba and Sareea for their remarkable courage.
		
